DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                               REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, & 5-12, drawn to a first glass manufacturing system.
Group II, claim(s) 13-21, drawn to a second glass manufacturing system.
Group III, claim(s) 22-26, drawn to a method for operating a glass manufacturing system.
Group IV, claim(s) 27-38, drawn to a glass article formed by a glass manufacturing system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I & II lack unity of invention because even though the inventions of these groups require the technical features of 
a crucible comprising a nozzle 
the crucible accepts a glass feedstock
an actuator positioned proximate the crucible that extrudes the feedstock through the nozzle as extruded feedstock.
These technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Steven Crump (US-5,340,433, hereinafter Crump)
– b.) (Col. 6, lines 61-64) teaches that FIGS. 1 and 3 illustrate one embodiment in which the working material is supplied in the form of a solid rod 46, heated to its melting point in dispensing head 2 and dispensed from nozzle 4 as a flowable fluid. (Col. 6, lines 65-End & Col. 7, lines 1-4) teaches various kinds of materials that may be used, highlighting, that glass, and particularly Corning glass, would also be satisfactory.
(Col. 7, lines 21-26) teaches that various means may be utilized for advancing supply rod 46 through supply chamber 50 as material from the rod is dispensed through nozzle 4. One suitable means which has proven to be suitable for that purpose comprises a drive rod 52 which is attached as an extension to reciprocating piston 54 of a power cylinder 56.
 Group I & III lack unity of invention because even though the inventions of these groups require the technical features of 
crucible comprising a nozzle
the crucible accepts the glass feedstock 
extruding the feedstock through the nozzle as extruded feedstock.
these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Crump
– b.) (Col. 6, lines 61-64) teaches that FIGS. 1 and 3 illustrate one embodiment in which the working material is supplied in the form of a solid rod 46, heated to its melting point in dispensing head 2 and dispensed from nozzle 4 as a flowable fluid. (Col. 6, lines 65-End & Col. 7, lines 1-4) teaches various kinds of materials that may be used, highlighting, that glass, and particularly Corning glass, would also be satisfactory.
(Col. 7, lines 21-26) teaches that various means may be utilized for advancing supply rod 46 through supply chamber 50 as material from the rod is dispensed through nozzle 4. One suitable means which has proven to be suitable for that purpose comprises a drive rod 52 which is attached as an extension to reciprocating piston 54 of a power cylinder 56
Group I & IV lack unity of invention because even though the inventions of these groups require the technical features of
A glass article manufacturing system, comprising: 
a crucible comprising a barrel and a nozzle, the barrel accepts a glass feedstock;
a heater in thermal communication with the nozzle, the heater heats the feedstock within the nozzle, 
a furnace positioned proximate the nozzle that anneals the extruded feedstock; and 
an actuator positioned proximate the barrel that extrudes the feedstock through the nozzle as extruded feedstock.
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Klein et al. (Additive Manufacturing of Optically Transparent Glass, 2015, hereinafter Klein)
(Pg. 95, Figure Subtext) (Fig. 2) shows a glass additive manufacturing system comprising the elements of a (1) crucible and nozzle (3). Noting, that between the tip of the nozzle and crucible is a barrel.
 (Pg. 95, Figure Subtext) (Fig. 2) shows a glass additive manufacturing system comprising the detailed elements of a (2) heating elements,
(Pg. 94, ¶1, Hardware) teaches that the primary components of the system were the kiln cartridge (which contains a crucible kiln and nozzle kiln) and the print annealer (heated build chamber). Highlighting, (Pg. 94, ¶4) teaches that the glass was printed directly into the print annealer, which maintained a temperature above the glass transition temperature.
(Pg. 97, Method, ¶2) teaches that Glass flow typically initiated spontaneously due to gravity; however, flow could be terminated at the end of each print by cooling the nozzle tip with compressed air and reinitiated at the beginning of the following print by heating the nozzle tip with a propane torch. Noting, that the case law for automating a manual activity may be recited. Adding, (Pg. 103, ¶4) 
Groups II & III lack unity of invention because even though the inventions of these groups require the technical features of
a crucible comprising a nozzle
the crucible accepts a glass feedstock
a platform positioned proximate the nozzle
extruding the glass feedstock through an aperture of the nozzle
These technical features are not a special technical feature as it does not make a contribution over the prior art in view of Crump.  
- b.) & d.) (Col. 6, lines 61-64) teaches that FIGS. 1 and 3 illustrate one embodiment in which the working material is supplied in the form of a solid rod 46, heated to its melting point in dispensing head 2 and dispensed from nozzle 4 as a flowable fluid. (Col. 6, lines 65-End & Col. 7, lines 1-4) teaches various kinds of materials that may be used, highlighting, that glass, and particularly Corning glass, would also be satisfactory. (Col. 7, lines 21-26) teaches that various means may be utilized for advancing supply rod 46 through supply chamber 50 as material from the rod is dispensed through nozzle 4. One suitable means which 
(Col. 15, lines 21-27) teaches that the successful forming of three-dimensional prototypes or models by the apparatus and process described herein is enhanced and controlled by placing the entire dispensing head 200, within its cover 202 inside a controlled environment, together with base member 10 and the X, Y-Z translation table and guide rod assembly for the dispensing head 200 and the base member 10

Groups II & IV lack unity of invention because even though the inventions of these groups require the technical features of the same features that are found between Groups I & II. As such, the same technical features and document (Crump) may be applied. Furthermore, the limitations of Group II (Claim 13-21) & Group IV (Claims 27-38) share no similar or overlapping technical features. 

Groups III & IV lack unity of invention because even though the inventions of these groups require the technical features that are found between Groups I & III. As such, the same technical features and document (Crump) may be applied. Furthermore, the limitations of Group III (Claim 27-38) & Group IV (Claims 27-38) share no similar or overlapping technical features.
A telephone call was made to Daniel Hulme (607-974-9714) on 2-14-2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
 	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715